Order entered September 16, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01445-CV

                    MONTGOMERY J. BENNETT AND
                   EVAN LANE (VAN) SHAW, Appellants

                                       V.

                       MATTHEW ZUCKER, Appellee

              On Appeal from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-17721

                                   ORDER

      Before the Court is appellants’ September 14, 2020 unopposed motion for a

three-day extension of time to file their brief.   We GRANT the motion and

ORDER the brief be filed no later than September 17, 2020.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE